Citation Nr: 0726318	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  02-05 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for skin rash (other 
than as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117).

2.  Entitlement to service connection for joint pain, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The veteran served on active duty from September 1988 to 
January 1992.

The present matters initially came before the Board of 
Veterans' Appeals (Board) from a February 2001 rating 
decision issued in March 2001, in which the RO denied the 
veteran's claims for service connection for headaches, a skin 
rash, respiratory problems, and joint pain, to include as due 
to undiagnosed illness.  The veteran filed a notice of 
disagreement (NOD) in March 2002, and the RO issued a 
statement of the case (SOC) in April 2002.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in May 2002.

In December 2003 and February 2005, the Board remanded the 
veteran's claims to the RO, via the Appeals Management Center 
(AMC), in Washington, DC, for additional notice and 
development.  After completion of the requested notice and 
development, the AMC continued the denial of the veteran's 
claims (as reflected in supplemental SOCs (SSOCs) issued in 
November 2004 and August 2005), and returned the matters to 
the Board for further appellate consideration.  

In an April 2006 decision, the Board denied on the claims for 
service connection for headaches and breathing problems, on 
all bases, as well as the claim for service connection for 
skin rash, pursuant to 38 U.S.C.A. § 1117; hence, these 
matters are no longer in .appellate status  At that time, the 
Board  also remanded the remaining claims for service 
connection for joint pain, to include pursuant to 38 U.S.C.A. 
§ 1117, as well as the matter of service connection for a 
skin rash (other than pursuant to 38 U.S.C.A. § 1117),to the 
RO via the AMC for additional development.  After completion 
of the requested development, the AMC continued the denial of 
the veteran's remaining claims (as reflected in a December 
2005 SSOC), and returned these matters to the Board for 
further r appellate consideration.  

As a final preliminary matter, the  Board notes that a 
November 2006 VA examiner diagnosed the veteran with 
irritable bowel syndrome (IBS) and opined that it is at least 
as likely as not that his IBS is medically related to 
service.   However, as the RO has not adjudicated the matter 
of service connection for IBS, it is not properly before the 
Board; hence, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim remaining on appeal have been 
accomplished.

2.  The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

3.  There is no competent medical evidence of a nexus between 
any diagnosed skin disorder and his active military service.

4.  The veteran's claimed joint pains have been attributed to 
known clinical diagnoses (and not to undiagnosed illness or 
other medically unexplained multi-symptom illness); and there 
is no competent medical evidence of a nexus between a 
diagnosed disability to which these symptoms have been 
related and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin rash 
(other than as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117) are not 
met.  38 C.F.R. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for service connection for a joint pain, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117, are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2001-2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; see also Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, RO and AMC letters dated in April 1999, March 
2004, March 2005, and April 2006 provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate his service connection claims, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence would be obtained by 
VA, and the need for the appellant to advise VA of and to 
submit any further evidence that is relevant to the claims.  
The March 2005 letter requested that the veteran provide any 
evidence or information that he may have pertaining to the 
claim.  An April 2006 letter also informed the appellant how 
disability ratings and effective dates are assigned,  and the 
type of evidence that impacts those determinations.  After 
the appellant was afforded opportunity to respond to each 
notice identified above, the December 2006 SSOC reflects 
readjudication of the claims.  Hence, the appellant is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, private treatment records, as well 
as VA treatment records from the Richmond, Virginia VA 
Medical Center and reports of VA examination.  Also of record 
are various statements submitted by the veteran, his fiancee, 
or by his representative (on his behalf). 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO/AMC, the 
appellant has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters being 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 
543.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  A "determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d).

The Board notes that, during the pendency of this appeal, 
Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  
In the revised statute, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded to 
include (a) undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.   
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes.  See 38 
C.F.R. § 3.317(a)(2).  [Parenthetically, the Board notes that 
the veteran was provided notice of the revised regulations in 
the August 2005 SSOC.]

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent during the presumptive  period 
prescribed by the Secretary.  The Board notes that the  
period within which such disabilities must become manifest to 
a compensable degree in order for entitlement to compensation  
to be established is December 31, 2006.  38 C.F.R. § 
3.317(a)(1)(i).  Furthermore, the chronic disability must not 
be attributed to any known clinical disease by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent  
verification.  38 C.F.R. § 3.317(a)(3).  

Signs or symptoms that may be manifestations of an 
undiagnosed illness or a chronic multi-symptom illness 
include the following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117(g).  

Inasmuch as the veteran in this case served in the Southwest 
Asia Theater of Operations from December 1990 to May 1991, 
the Board finds that he is a Persian Gulf veteran within the 
meaning of the applicable statute and regulation.  What these 
claims turn  on, however, is whether the record presents a 
sound medical basis for attributing either of the remaining 
conditions-skin rash or joint pain to his military service, 
the latter  to include as a manifestation of a qualifying 
chronic disability associated with his Persian Gulf War.  

Following a review of the medical evidence of record in light 
of the above-noted criteria, the Board finds that the record 
does not provide a basis for service connection for a skin 
rash (other than as pursuant to 38 U.S.C.A. § 1117), or for 
joint pain any basis, to include as a manifestation of 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117.

A.  Skin rash

As noted above, the Board previously denied service 
connection for a skin rash, pursuant to 38 U.S.C.A. § 1117.

Service medical records show that clinical findings for the 
skin were normal on the veteran's August 1988 enlistment 
examination report.  In October 1990, the veteran was treated 
for a rash which occurred after changing soap a week earlier, 
but when he put on a wool shirt, the rash had worsened.  
Multiple oval marks were noted on his trunk, arms and thighs.  
Since no scaling was appreciated, it was doubtful that the 
veteran had tinea, so the assessment of probable contact 
dermatitis was given.  Service medical records reflect no 
other complaints, findings, or diagnosis of any skin 
problems.  [Parenthetically, the Board notes that, in January 
1992, the veteran declined a separation medical examination, 
and it was determined that one was not required.]

An October 1997 VA outpatient note reflects that the veteran 
was treated for skin lesions on the left shoulder area, which 
had started a couple of months earlier.  The impression was 
probable versicolor.  On VA dermatology evaluation in 
February 1998, multiple hypo-pigmented macules were noted on 
the left shoulder, diagnosed as tinea versicolor and treated 
with a prescription cream.  During an April 1998 follow-up, 
the veteran reported hypo-pigmented areas on the left 
shoulder of one year's duration to which he had been applying 
Lotrimin lotion for two months.  The assessment was tinea 
versicolor for which the veteran was prescribed a sulfide 
shampoo and a different lotion.  He was seen for another 
follow-up visit in October 1998, at which time it was noted 
that he was showing improvement as the trunk rash had 
resolved and there were only a few hypo-pigmented macules on 
the left neck.  The diagnosis remained unchanged and he was 
told to use Lotrimin lotion as needed.

On VA general medical examination in May 1999, the veteran 
reported that his shoulder rash started in the Persian Gulf 
in 1991 and was treated in service with cream, that he had 
been seeing a doctor for a rash occasionally, and that he had 
itching in the anal area, which had been attributed to 
hemorrhoids by one doctor.  The examiner noted that the 
veteran had no rash anywhere else.  On examination, a mild 
fungal rash was found on the anterior chest, upper part that 
extended into both areas with some small areas of 
depigmentation of the skin.  It was unsightly, but was not 
tender or itchy.  He also had a tiny rash about the anus, but 
declined a rectal examination because he had had one recently 
that had been normal.  The diagnoses included skin rash, mild 
fungus infection of the anterior chest and shoulders with 
mild depigmented areas in the rash areas.  The examiner added 
that the veteran had no undiagnosed illness.

Private treatment records reveal that the veteran was seen in 
May 2004 for a rash on his medial thighs, which he had 
treated unsuccessfully with over-the-counter products.  He 
complained of itchiness and stated that it was a very dark 
patch.  The assessment was rash.  He was started on Lotrisone 
cream.

In a statement received in January 2005, the veteran's then 
fiancée, who indicated that she  had known him for eight 
years, stated that the veteran had had skin rash on the 
backside of his arm, shoulders, and back.

On  November 2006 VA examination, the veteran again reported 
that his claimed skin condition had started while in the 
military, but indicated that he had never sought treatment 
for it.  He claimed it was most notable after he left the 
military when he was diagnosed with tinea versicolor, a mild 
case of which was documented on an earlier VA examination.  
The veteran stated that he only has rare occurrences, less 
than four times a year, where he has mild lightening of the 
skin and the sweat areas of the neck and the anterior chest 
and the back that are usually mild with very mild itching 
lasting up to two weeks, when they occur.  He indicated that 
he uses Selsun Blue shampoo and hydrocortisone cream that 
resolves it.  The last treatment was several months ago, 
which he self treated.  There was no evidence of 
dermatological consultation in the medical records at McGuire 
where the veteran receives care.  No skin abnormalities 
whatsoever were noted on examination.  The examiner opined 
that it is less likely than not that the veteran's tinea is 
the result of disease or injury incurred or aggravated during 
his military service. 

Service medical records are devoid of any definite diagnosis 
of a skin disorder.  The Board notes that, on the only 
occasion that the veteran was treated for a skin disorder in 
service, the examiner noted that, since no scaling was 
appreciated, it was doubtful that the veteran had tinea.  
Moreover, the only competent opinion addressing the etiology 
of the veteran's current skin disorder weighs against the 
claim.  The November 2006 VA examiner reviewed the veteran's 
claims file-to include service medical records noting 
treatment for a skin rash on only one occasion prior to the 
veteran's discharge from service-as well as the veteran's 
complaints and treatment, both during and after service.  As 
noted above, this examiner opined that it is less likely than 
not that the veteran's tinea is the result of disease or 
injury incurred or aggravated during his military service.  
This opinion constitutes the only competent opinion to 
address the relationship between the veteran's current skin 
disorder(s) and service, and neither the veteran nor his 
representative has identified, presented, or alluded to the 
existence of a contrary medical opinion-i.e., one that, in 
fact, establishes a relationship between a current skin 
disorder and service.  

B.  Joint Pain

The veteran's service medical records reflect that on the  
August 1988 enlistment examination report, the examiner noted 
that the veteran could not go from his knees to a squat and 
that he was never unconscious, in the hospital or had broken 
bones or sprains.  During basic training, in November 1988, 
the veteran reported that he twisted his left knee four days 
earlier while running and complained of swelling at night.  
On examination, the veteran walked with a slight limp, but 
had full range of motion with minimal pain and with effusion 
and mild warmth to touch.  The assessment was left knee 
strain and the veteran was placed on a 10-day P.T. profile.  

In August 1989, the veteran was treated for a left ankle 
sprain sustained while playing basketball.  X-rays revealed 
soft tissue swelling without any evidence of fracture or 
dislocation.  In September 1990, the veteran complained of 
pain and was treated for probable proximal interphalangeal 
joint (PIPJ) sprain in the left ring finger and the right 
index finger as a result of basketball injuries.  X-rays of 
both hands were normal, except for soft tissue swelling, and 
showed no evidence of arthritic or inflammatory change or 
other significant abnormality.  In December 1991, the veteran 
was treated for back strain, sustained while playing 
basketball.  [As noted earlier, in January 1992, the veteran 
declined a separation medical examination, and it was 
determined that one was not required.]

On May 1999 VA general medical examination, the veteran 
reported that joint paints in his arms, shoulders, elbows, 
wrists, and neck started after he got back from the Persian 
Gulf.  He stated that he did not see any doctor or any medic 
in service about his joint pains.  The veteran complained 
that his knees were a little stiff, adding that his neck and 
shoulder just bother him when he gets up in the morning.  The 
veteran reported that he saw a doctor in December, who gave 
him some sport cream that helped his joints.  The examiner 
noted that the veteran had no swelling of any joint.  On 
range of motion studies, the veteran had either full or 
nearly full range of motion of all joints complained about 
with little or no pain.  X-rays of all the joints complained 
about were completely normal, indicating no active arthritic 
disease.  Rheumatoid factor was normal and "Sed Rate" was 
normal, indicating no active disease.  After reviewing the 
neurological examination results, the general medical 
examiner concluded that no undiagnosed illness was noted.

On contemporaneous VA neurological examination, the veteran 
reported that he was able to exercise playing basketball.  No 
muscle spasm, tightness, or atrophy was noted on examination.  
His muscle strength, bilaterally, was normal, as well as his 
gait, stance, and fine repetitive movements.  Deep tendon 
reflexes were brisk and symmetrical, bilaterally, and plantar 
responses were flexor, bilaterally.  There was no sensory 
loss to light touch, pain, proprioception and double 
simultaneous tactile stimulation.  The veteran's neck was 
supple and painless.  No joint problems were noted or 
diagnosed by the examiner.  

During an August 2003 private treatment visit, the veteran 
complained of some popping sounds with range of motion in his 
neck.  On examination, slight tenderness without swelling or 
erythema was noted in the sternocleidomastoid region.  The 
assessment was left cervical strain; heat and gentle massage 
was advised. 

In a January 2004 VA progress note, a physician's assistant 
noted that the veteran had osteoarthritis and encouraged 
walking and weight loss.  No x-rays were taken.  On  February 
2004 VA neurological consult, the veteran's motor strength 
was full; his gait normal; his coordination was good; and his 
reflexes were 1+ and symmetrical.  Sensory examination was 
assessed as normal.

During a November 2006 VA examination, the veteran complained 
of left knee discomfort that began during basic training when 
he twisted it.  He stated that he was diagnosed with knee 
strain and given light duty for a short period of time and 
that it resolved.  Since leaving the military, the veteran 
reported having no chronic pain, only daily flare-ups of 
stiffness of his left knee in the morning and swelling about 
once a month when he does extreme activity.  He denied heat, 
redness, locking, or instability, but added that his left 
knee gave way about twice a week.  The veteran complained of 
fatigability and lack of endurance of the left knee.  He 
explained that he is an avid basketball player and that, when 
he lifts off his left knee, it is exacerbated, and that it is 
better with rest, BC powder and resolves in three to five 
days.  Examination of the left knee revealed no swelling or 
tenderness to palpation.  There was mild crepitus with 
flexion and extension.  Lachman and Mc Murray signs were 
negative.  The popliteal pulse was normal.  Range of motion 
was full with mild discomfort at 140 degrees.  X-rays of the 
left knee were unremarkable.  The diagnosis was left knee 
strain with no pathology to render a diagnosis.   

As noted above, the medical evidence includes findings 
attributing the veteran's left knee and cervical spine 
disorders to known clinical diagnoses-left knee strain and 
left cervical strain-which, pursuant to the governing legal 
authority, precludes an award for service connection under 
the provisions of 38 U.S.C.A. § 1117, for joint pain as a 
manifestation of undiagnosed illness or other qualifying 
chronic disability.  Moreover, on examination in May 1999, 
the general medical examiner concluded that no undiagnosed 
illness was noted

Furthermore, the record presents no basis for a grant of 
service connection for any diagnosed disability to  which the 
veteran's symptoms have been related.  The Board notes that a 
provisional diagnosis of osteoarthritis was made based on the 
veteran's complaints in January 2004, more than 10 years 
after discharge from service, without  x-rays to confirm the 
diagnosis. In fact, as noted above, post-service x-rays taken 
of the veteran's various joints have been normal or 
unremarkable.  Further, there is no medical evidence of a 
nexus between the veteran's left knee strain or left cervical 
strain-to which his joint pains were ultimately attributed-
and  the veteran's period of service, and neither the veteran 
nor his representative has identified or alluded to the 
existence of any such evidence.  Even the veteran stated that 
the left knee injury he sustained during basic training had 
resolved and there are no complaints of, or evidence of 
treatment, for an injury to the veteran's neck in service, 
nor does he claim one.  The Board also points that, specific 
to the November 1996 examiner's comment, complaints of pain, 
without underlying pathology, are not representative of 
disability upon which to predicate a grant of service 
connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

C.  All Disabilities

In addition to the medical evidence, the Board has considered 
the veteran's, his fiancée's, and his representative's 
assertions advanced in connection with the current claims.  
To whatever extent these assertions have been offered to 
establish a relationship between current skin and joint 
disability and service, the Board notes that, as lay persons 
without appropriate medical training and expertise, none is 
competent to provide probative (persuasive) evidence on such 
a medical matter. See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, any lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the claims for service 
connection for a skin rash and for joint pain must be denied.  
In reaching each claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the competent evidence does not support either claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a skin rash (other than as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117) is denied.

Service connection for a disability characterized by joint 
pain, to include as due to undiagnosed illness or other 
qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


